Citation Nr: 0605063	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  00-19 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to March 
1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, that denied service 
connection for a back disability.  In December 2003, the 
Board remanded the claim.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication of the claim has been obtained.

2.  Current lumbar myositis and degenerative joint disease 
were manifested years after active service and are not 
related to that service or any incident therein.


CONCLUSION OF LAW

A back disability (lumbar myositis and degenerative joint 
disease) was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in December 1998, March 2000, 
December 2001, May 2004, and April 2005; August 1999 and July 
2000 rating decisions; a statement of the case in July 2000; 
and supplemental statements of the case in December 2001 and 
August 2005.  The Board also sent correspondence in January 
2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  In particular, despite 
two attempts by VA to obtain copies of medical records from 
two non-VA medical providers (Drs. R.R.P. and M.T.R.), those 
providers did not furnish any records or reply to VA's 
request; VA notified the veteran of this and allowed him an 
opportunity to provide the records himself.  VA's efforts 
have been reasonable and complied fully with the legal 
requirements.  38 C.F.R. § 3.159(c)(1), (e).  The veteran had 
also indicated earlier in the adjudication that he had been 
treated by a private doctor in Arecibo and that he had been 
seen on several occasions by Puerto Rico State Insurance Fund 
doctors for his back pain from 1963 to 1992.  However, 
although VA requested in a January 2003 letter that the 
veteran identify the medical providers with sufficient 
specificity (including their names and addresses) and that he 
provide the appropriate authorization forms so that VA could 
obtain those records, he has not done so.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (duty to assist is not 
"a one-way street").  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also provided an examination of the veteran.  VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran contends that he hit his back after falling from 
a tank in service.  He has indicated that he sought treatment 
from a private doctor soon after separation from service and 
that he was diagnosed with lumbar spasm and a pinched nerve.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2005).  In addition, service connection may be presumed for 
certain chronic diseases, including arthritis, that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran's service medical records do not mention any 
complaints of or treatment for back pain during service.  
Indeed, on his January 1962 separation medical history 
report, the veteran denied having had any bone, joint, or 
other deformity; any arthritis or rheumatism; and any swollen 
or painful joints.  On the accompanying medical examination 
report, his spine was described as normal.

None of the available post-service medical records from non-
VA providers relate any post-service back condition to the 
veteran's active service many years earlier in the early 
1960s.  Records from a non-VA doctor (Dr. J.R.R.) reflect 
treatment from 1987 to 2002 for various conditions, including 
morbid obesity.  The veteran complained of arthralgias in 
August 1989 and low back pain in January 1991.

Moreover, most available VA medical records do not even 
indicate that the veteran had low back pain from his period 
of active service.  VA medical records from 2000 and 2001 
show diagnoses of conditions such as chronic low back pain 
with bilateral paravertebral spinal pain and lumbosacral 
spondylosis; and morbid obesity contributing to degenerative 
joint disease.  

The only VA medical record that mentions the veteran's active 
service is a May 2000 VA consultation that recounted the 
veteran's reported history of chronic low back pain ever 
since trauma in the Army more than 10 years earlier.  
However, on VA treatment later in May 2000, the veteran 
reported onset of low back pain (radiating cervico-thoracic-
lumbar pain) only two years earlier.  The initial May 2000 
consultation is based solely on the veteran's unsubstantiated 
history.  A medical opinion premised on an unsubstantiated 
account is of no probative value and does not verify the 
occurrences described.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(Board is not bound to accept doctor's opinion based 
exclusively on claimant's recitations).

On VA spine examination in March 2000, the diagnoses were 
lumbosacral myositis and lumbar spine degenerative joint 
disease (confirmed by X-rays).  The examiner noted that the 
veteran reported having sought treatment from a private 
doctor in Arecibo in 1964 and having been seen by the Puerto 
Rico State Insurance Fund on four occasions from 1964 to 1967 
(when he was employed as a police officer) and on several 
occasions from 1977 to 1992 (when he was employed an office 
supervisor for a telephone company); the examiner related the 
veteran's description of having been placed on disability due 
to back pain.  

As noted above, VA has tried to obtain more information so as 
to obtain all of the relevant VA and non-VA medical treatment 
records.  However, the veteran has not been forthcoming with 
regard to information about or authorization for release of 
records from either the private doctor in Arecibo or the 
Puerto Rico State Insurance Fund.  See Wood, supra.  If the 
veteran is more forthcoming about this evidence in the 
future, then he should seek to reopen the claim based on the 
submission of "new and material evidence."  See 38 U.S.C.A. 
§ 5108 (West 2002).  

However, at this time and in light of the evidence that the 
veteran has provided, the evidence that VA has obtained, and 
the evidence that the veteran has authorized VA to obtain, 
there is no competent evidence to relate the current lumbar 
myositis and degenerative joint disease to the veteran's 
active service or to any incident therein, including the 
alleged fall from a tank.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (layperson is generally not competent to 
provide medical opinion on matter requiring knowledge of 
medical principles).

In sum, the weight of the credible evidence shows that the 
veteran's post-service back conditions (lumbar myositis and 
degenerative joint disease) were manifested years after 
active service, not during active service or within one year 
after separation from service.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
does not apply, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a back disability (lumbar myositis and 
degenerative joint disease) is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


